Citation Nr: 0804220	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-17 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
for the cause of the veteran's death.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.







WITNESSES AT HEARING ON APPEAL

The appellant, her son and sister



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran had active service from June 1945 through 
February 1946.  He died in August 2004; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision of the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in St. Louis, Missouri in 
September 2007.  

Pursuant to a September 2007 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  



REMAND

In the context of a claim for DIC benefits, the United States 
Court of Appeal for Veterans Claims (Court) has held that 
section 5103(a) notice must be tailored to the claim.  See 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The notice should include (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Id.

In this case, during his lifetime, service connection was in 
effect for schizophrenic reaction, paranoid type.  To date, 
VA has not provided the appellant with notice consistent with 
the Court's holding in Hupp.  This must be accomplished.

Accordingly, the appeal is REMANDED to the RO for the 
following action:

1.  The RO should send the appellant and 
her representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
appellant's claim.  The notice should 
include (1) a statement of the conditions 
for which the veteran was service-
connected at the time of his death; (2) 
an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf.  
The letter should also request that the 
appellant provide any evidence in her 
possession that pertains to the claim.  

2.  Then, the RO should readjudicate the 
appellant's claim.  If the benefit sought 
on appeal is not granted, the RO should 
issue a supplemental statement of the 
case and provide the appellant and her 
representative an opportunity to respond.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



